Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/10/2020 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (U.S. 9598948B2), in view of Davis (U.S. 2011/0240372A1) and Grandjean (U.S. 2018/0151906A1).
Regarding claim 1, Scott et al. disclose an instrumented cutting element (1000, fig. 10a, 10b) for an earth-boring drilling tool (100, fig. 1), comprising: a substrate base 
wherein the sensor (1016) is configured to obtain data relating to at least one parameter related to at least one of a diagnostic condition of the cutting element, a drilling condition, a wellbore condition, a formation condition, or a condition of the earth-boring drilling tool (refer to col. 4 line61-col. 5 line 13);
a lead wire (see fig. 3 and col. 11 lines 12-13: conductive element such as electric conductors 324, 326) coupled to the sensor (1016) and disposed within a side trench (1005) formed within the diamond table (1014; see fig. 10B and refer to col. 11 lines 15-18). 
However, Scott et al. appear to be silent to the lead wire disposed within a side trench formed within the substrate base; a filler material disposed within the side trench, the side trench filled by the filler material.
Davis discloses a method for routing an electrical conductor through a subsurface channel, wherein a groove/trench (154, fig. 3F, 3G) formed on a side surface of a downhole element comprises a tubular conduit (162) for running the electrical conductor, wherein a soft cap material (166) and weld (170) disposed to cover the groove (152, see fig. 3F, 3G, and refer to paragraphs 0030 and 0031). This will prevent the electrical conductors from engaging moving parts while reducing cost and time required to wire downhole tools (refer to paragraph 0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al. and Davis before 
However, the combination of Scott et al. and Davis appear to be silent to, the side trench filled by the filler material.
Grandjean discloses securing a wire (9) secured within a side trench/groove (12) and fixed to the groove by glue or additional mechanical means for wedging (see fig. 1 and refer to paragraph 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al., Davis, and Grandjean before him or her, to have substituted the soft cap material and weld of Davis with an adhesive material, such as glue, as taught by Grandjean, for the purpose of experimentation to determine which assembly most efficiently secure the wire within the side trench. 
Regarding claim 2, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 1 above; Grandjean further disclose the filler material being glue.
However, the combination of Scott et al., Davis, and Grandjean is silent to silicate high temperature glue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al., Davis, and Grandjean before him or her, to have filler material be silicate high temperature glue 
Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 1 above; Scott et al. further disclose the sensor is selected from the group consisting of a thermocouple, a thermistor, a chemical sensor, an acoustic transducer, a gamma detector, a dielectric sensor, a resistivity sensor, a resistance temperature detector (RTD) and a piezoresistive sensor (refer to col. 6 lines 7-12).  
Regarding claim 4, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 1 above; Scott et al. further disclose comprising at least one additional sensor (316, 318) disposed within the diamond table (see fig. 3A-F).  
Regarding claim 6, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 4 above; Scott et al. further disclose the sensor and the at least one additional sensor are positioned within a same plane relative to a cutting surface of the diamond table (see fig. 3 and 10).  
Regarding claim 7, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 6 above; Scott et al. further disclose the 
Regarding claims 5 and  8-10, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 6 above; Scott et al. further disclose wherein the sensor is positioned in a channel located within a central portion of the diamond table (see fig. 6A-B).
However, the combination of Scott et al., Davis, and Grandjean appear to be silent to the sensor and the at least one additional sensor are offset from each other in different planes relative to a cutting surface of the diamond table, wherein the sensor and the at least one additional sensor are positioned in channels within the diamond table that are angled relative to each other, wherein the sensor and the at least one sensor are positioned within curved channels proximate a peripheral edge of the diamond table.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Scott et al., Davis, and Grandjean to have the sensor and the at least one additional sensor are offset from each other in different planes relative to a cutting surface of the diamond table, wherein the sensor and the at least one additional sensor are positioned in channels within the diamond table that are angled relative to each other, wherein the sensor and the at least one sensor are positioned within curved channels proximate a peripheral edge of the diamond table, for the purpose of optimization. 
In re Japikse, 86 US3PQ 70.
Regarding claim 11, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 1 above; however, the combination of Scott et al. and Davis fail to teach wherein the sensor is disposed within a uniform channel that has an aspect ratio at or greater than 20:1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Scott et al., Davis, and Grandjean to have the sensor is disposed within a uniform channel that has an aspect ratio at or greater than 20:1 for the purpose of optimization since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 12, the combination of Scott et al., Davis, and Grandjean teach all the features of this claim as applied to claim 1 above; Scott et al. further disclose a conduit (fig. 3C: conduit through which electrical conductors extend into bit body) disposed within a back portion of the substrate (312) with the lead wire (324) passing through the side trench and through the conduit having a connector (contact 330) on an end of the lead wire (see fig. 3C and refer to col. 9 lines 45-55).
Regarding claim 20, Scott et al. disclose an earth-boring drilling tool (100m, fig. 1), comprising: a body (110) including at least one blade (112) having an aperture (140) extending there through (see fig. 1); an instrumented cutting element (1000, fig. 10a, 10b) secured to the at least one blade (see fig. 1), the instrumented cutting element (1000, fig. 10a, 10b) comprising: a substrate base (1012); a diamond table (1014) 
wherein the sensor (1016) is configured to obtain data relating to at least one parameter related to at least one of a diagnostic condition of the cutting element, a drilling condition, a wellbore condition, a formation condition, or a condition of the earth-boring drilling tool (refer to col. 4 line61-col. 5 line 13); 
a lead wire (see fig. 3 and col. 11 lines 12-13: conductive element such as electric conductors 324, 326) coupled to the sensor (1016) and disposed within a side trench (1005) formed within the diamond table (1014; see fig. 10B and refer to col. 11 lines 15-18).
 However, Scott et al. appear to be silent to the lead wire disposed within a side trench from within the substrate base; a filler material disposed within the side trench and the side trench filled by the filler material.
Davis, as previously discussed, discloses a method for routing an electrical conductor through a subsurface channel, wherein a groove/trench (154, fig. 3F, 3G) formed on a side surface of a downhole element comprises a tubular conduit (162) for running the electrical conductor, wherein a soft cap material (166) and weld (170) disposed to cover the groove (152, see fig. 3F, 3G, and refer to paragraphs 0030 and 0031). This will prevent the electrical conductors from engaging moving parts while reducing cost and time required to wire downhole tools (refer to paragraph 0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al. and Davis before 
However, the combination of Scott et al. and Davis appear to be silent to, the side trench filled by the filler material.
Grandjean, as previously discussed, discloses securing a wire (9) secured within a side trench/groove (12) and fixed to the groove by glue or additional mechanical means for wedging (see fig. 1 and refer to paragraph 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al., Davis, and Grandjean before him or her, to have substituted the soft cap material and weld of Davis with an adhesive material, such as glue, as taught by Grandjean, for the purpose of experimentation to determine which assembly most efficiently secure the wire within the side trench. 
Regarding claim 21, Scott et al. disclose a method of operating an earth-boring drilling tool (see fig. 1 and refer to abstract), the method comprising: obtaining measurement data with a sensor (1016, see fig. 10) embedded within a diamond table (1014) of an instrumented cutting element (1000) during a drilling operation on a subterranean earth formation (see fig. 1 and refer to col 4 lines 61-65), the measurement data indicative of at least one characteristic indicative of a diagnostic condition of the cutting element, a drilling condition, a wellbore condition, a formation 
 transmitting the measurement data to a data collection module (refer to col. 9 lines 15-25) through a lead wire (see fig. 3 and col. 11 lines 12-13: conductive element such as electric conductors 324, 326) coupled to the sensor (1016) and passing through a side trench (1005), wherein the substrate base is coupled to the diamond table (see fig. 1 and 10); and determining the at least one characteristic via analysis of the measurement data by the data collection module (refer to col. 9 lines 12-30).
However, Scott et al. fail to teach the lead wire passing through a side trench of a substrate base, wherein the side trench filled with filler material. 
Davis, as previously discussed, discloses a method for routing an electrical conductor through a subsurface channel, wherein a groove/trench (154, fig. 3F, 3G) formed on a side surface of a downhole element comprises a tubular conduit (162) for running the electrical conductor, wherein a soft cap material (166) and weld (170) disposed to cover the groove (152, see fig. 3F, 3G, and refer to paragraphs 0030 and 0031). This will prevent the electrical conductors from engaging moving parts while reducing cost and time required to wire downhole tools (refer to paragraph 0009). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al. and Davis before him or her, to have had the lead wire disposed within a side trench formed within the substrate base, for extending the wire/conductive member there through rather than along the side surface to protect the wire from being damaged by other moving parts during drilling operations. 

Grandjean, as previously discussed, discloses securing a wire (9) secured within a side trench/groove (12) and fixed to the groove by glue or additional mechanical means for wedging (see fig. 1 and refer to paragraph 0033). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al., Davis, and Grandjean before him or her, to have substituted the soft cap material and weld of Davis with an adhesive material, such as glue, as taught by Grandjean, for the purpose of experimentation to determine which assembly most efficiently secure the wire within the side trench. 
Response to Arguments
Applicant's arguments filed on 01/26/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 20, 21, applicant argues that Scott et al. and Davis fail to teach “the side trench extending into at least a portion of the diamond table”.
In response to applicant's argument that the references fail to show the side trench extending into at least a portion of the diamond table, it is noted that this claim limitation has not been recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Examiner agrees. As discussed in the rejection of claims above, Scott disclose all the features of claim 1 except the lead wire disposed within a side trench formed within the substrate base; a filler material disposed within the side trench, the side trench filled by the filler material.
Davis, on the other hand discloses routing an electrical conductor through a subsurface channel, wherein a groove/trench (154, fig. 3F, 3G) formed on a side surface of a downhole element comprises a tubular conduit (162) for running the electrical conductor, wherein a soft cap material (166) and weld (170) disposed to cover the groove (152, see fig. 3F, 3G, and refer to paragraphs 0030 and 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Scott et al. and Davis before him or her, to have had the lead wire disposed within a side trench formed within the substrate base, for extending the wire/conductive member there through rather than along the side surface to protect the wire from being damaged by other moving parts during drilling operations. 
However, the combination of Scott et al. and Davis appear to be silent to, the side trench filled by the filler material.
Grandjean discloses securing a wire (9) secured within a side trench/groove (12) and fixed to the groove by glue or additional mechanical means for wedging (see fig. 1 and refer to paragraph 0033). 

Applicant’s argument with regards to Balagopal is moot because Balagopal has not been used in the current rejection. See new grounds of rejection in view of Grandjean (U.S. 2018/0151906A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARAS BEMKO can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
                                                                                                                                                                                                      /Y.A/02/01/2021